DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on  disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/870,237 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 12, Sharawi discloses “a top plan view of an exemplary two-element (2.times.1) MIMO antenna system. This antenna is designed to operate in the lower band of 750 MHz. Identical patch antenna elements 10 and 20 are separated by a predetermined distance 80. The substantially rectangular patch elements 10 and 20 are disposed on top portion 51a of the FR-4 substrate, and each element 10, 20 has a predetermined length 30 and a predetermined width 40. The PCB board has an overall width 50 and an overall length 60. Preferably, the overall width 50 is 50 mm and the overall length 60 is 100 mm. Substantially rectangular microstrip transmission lines 130 and 140 extend from the patch elements 10 and 20, respectively, and function as feedlines for the elements 10 and 20 (Fig. 1, par. 0019).”  Sharawi also discloses “the bottom side of the two-element MIMO antenna. It comprises a copper ground plane 51b having two CSRRs 201 and 202 etched therein (i.e., there is no copper in the etched areas) underneath the patch elements.  The outer ring slit is disposed in angular alignment with the microstrip transmission line on the other side of the PCB (Fig. 2, par. 0020).” 
In addition, Wu discloses “the antenna module 300 may send and receive antenna signals respectively via the signal transmission line 212a, 214a, 212b, and 214b and be applied in the multi-input multi-output ( MIMO) antenna architecture to improve the isolation between multiple antennas. For example, the antenna module 300 may be applied in the fifth generation (5G) mobile communication system applying massive MIMI, so as to increase the antenna efficiency of the mobile devices such as smartphones and tablets (Fig. 4, col. 8 lines 1-9).”  Wu also discloses “The antenna module includes a first ground structure, a first radiation portion and a second radiation portion. The first ground structure includes a first ground portion, a second ground portion and a first slit arranged between the first ground portion and the second ground portion (col. 1 lines 32-37).”  However, none of the references taken alone or in combination provide the motivation to teach or suggest the claimed wherein each of the first antenna (Ant 6) and the second antenna (Ant 7) are configured to simultaneously receive both the first signal (NR) and the second signal (LTE), wherein the first antenna (Ant6) and the second antenna (Ant7) are MIMO (multiple-input and multiple-output) antennas to receive the first signal (NR), and wherein the first antenna (Ant6) and the second antenna (Ant7) are MIMO (multiple-input and multiple-output) antennas to receive the second signal (LTE).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYODEJI O AYOTUNDE whose telephone number is (571)270-7983.  The examiner can normally be reached on Monday - Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYODEJI O AYOTUNDE/Primary Examiner, Art Unit 2649